731 N.W.2d 86 (2007)
Monika MAZUMDER, Personal Representative of the Estate of Deepika S. Mazumder, Deceased, Plaintiff-Appellee,
v.
UNIVERSITY OF MICHIGAN REGENTS, Robert A. Koepke, Ph.D., Rajiv Tandon, M.D., Satoshi Minoshima, M.D., Washtenaw County Community Mental Health, Joseph Yaroch, M.D., Moonson R. Elliott Eninsche, B.A., R.S.W., C.S.M., Richard Pfoutz, M.S.W., C.S.W., Mohamed Aziz, M.D., and Stephan F. Taylor, M.D., Defendants, and
Srinibas Mahapatra, M.D., Defendant-Appellant.
Docket Nos. 130859, 130860. COA Nos. 261331, 261333.
Supreme Court of Michigan.
May 18, 2007.
By order of April 4, 2007, the application for leave to appeal the February 23, 2006 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hospital (Docket No. 131879). On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs. The application for leave to appeal in Docket No. 130836 remains pending.